Citation Nr: 1020318	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-23 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1987 to May 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee denied service connection for a 
low back disability.  After receiving notice of that 
determination, the Veteran perfected a timely appeal with 
respect to that denial.  

In May 2009, the Board denied service connection for a low 
back disorder.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In January 2010, the Court vacated that part of the 
Board's decision that had denied service connection for a low 
back disability and remanded the matter for proceedings 
consistent with the Joint Motion for Partial Remand (Joint 
Motion) filed in this case.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran has been shown to currently have a low back 
disorder (characterized as disc herniation at L5-S1 as well 
as degenerative changes) that is causally or etiologically 
related to his military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, his 
low back disorder was incurred during his period of active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty 
to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the issue of 
entitlement to service connection for a low back disorder, no 
further discussion of the VCAA is required with respect to 
this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is entitled to service connection for low back 
disorder.  The Veteran maintains that he developed his low 
back disorder as a result of an injury in service.  In a 
September 2006 statement, the Veteran asserts that he has 
continued to have intermittent recurrent problems with his 
lower back since leaving the military.  

The Board does acknowledge that the Veteran is competent to 
report his experiences and symptoms in service.  While lay 
persons are generally not competent to offer evidence which 
requires medical knowledge, such as opinions regarding 
medical causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 
Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  A veteran can attest to factual matters of which he 
or she had had first-hand knowledge, e.g., experiencing pain 
in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  

Here, service treatment records show that the Veteran was fit 
for duty upon enlistment in February 1987.  The clinical 
evaluation of his spine was noted as normal and the Veteran 
did not indicate that he suffered from recurrent back pain or 
any bone, joint or other deformity in his report of medical 
history.  A January 1989 clinical record indicates that the 
Veteran injured his back while lifting weights and that he 
was diagnosed with a back strain.  While there were no spinal 
abnormalities noted at a subsequent June 1989 physical 
examination, his sick call records show that he reinjured his 
back in November 1991 and in February 1992.  Specifically, in 
February 1992, the Veteran reported to a physical therapy 
clinic complaining of low back pain radiating into his left 
lower extremity for the previous two weeks.  A subsequent 
radiographic imaging report indicated slight lateral flexion 
to the right at the L4 level, but it could not be determined 
whether this was attributable to guarding, scoliosis or the 
Veteran's natural posture.  The Veteran was treated with 
temporary light duty and painkillers.  

The Veteran's post-service treatment records immediately 
after active duty service reflect additional low back 
symptomatology.  In particular, a July 1993 treatment record 
reflects that the Veteran was examined for complaints of low 
back pain which were characterized by tenderness to palpation 
on both sides of the back.  He was diagnosed with a 
musculoskeletal strain.  A November 1993 treatment report 
notes the Veteran's complaints of left buttock pain that 
radiates down the back of his leg and is indicative of a 
"probable musculoskeletal strain."  In April 1994, the 
Veteran was again treated for complaints of low back pain 
with some radiculopathy.  The April 1994 treatment report 
indicates that X-rays of the Veteran's back appeared normal 
and that the Veteran has had a "recurrence of chronic low 
back syndrome."

The Board observes that the Veteran was diagnosed with a 
chronic low back disorder in June 2005 when he underwent a 
neurosurgical consultation after experiencing intermittent 
low back pain for the past several years which had become 
worse in recent months.  An MRI of the lumbar spine indicated 
a herniation at the L5/S1 disc, which was treated with 
epidural injections.  A November 2005 operative report 
indicates that the Veteran underwent an L5/S1 transforaminal 
lumbar interbody fusion and was diagnosed with L5/S1 
spondylosis and disk herniation.  

A VA examination was held in December 2007, in which a nurse 
practitioner reviewed the Veteran's claims file, interviewed 
the Veteran, and conducted a physical examination of the 
Veteran.  Based on her evaluation of the Veteran, the 
examiner opined that it was less likely than not that the 
Veteran's low back disorder was related to service, noting 
that there were no acute abnormalities shown on the Veteran's 
April 1994 low back X-rays, that the Veteran was not treated 
again for back problems until June 2005, and there was a time 
span of eleven years during which there were no objective 
medical records to indicate treatment for a back problem.  
The examiner further wrote that a review of the medical 
literature found no evidence that history of a back strain, 
sacroiliac (SI) joint strain or mechanical low back pain 
could lead to subsequent development of arthritis and/or disc 
herniation of the spine.  

Turning to the private medical opinions, in April 2008, a 
private physician, Dr. C.B., opined that the Veteran's 
current back problems were due to the experiences and 
problems he had with these areas during military service.  
Dr. C.B. based his opinion on the rationale that the Veteran 
was fit for duty upon entering into service and that the 
documented evidence showed he suffered an injury to the spine 
while in service.  The physician explains that such an injury 
precipitates or accelerates the onset of the degenerative 
process of the spine, and he cites to the medical literature 
in support of this reasoning.  Dr. C.B. further states that 
Veteran has advanced spine related signs and symptoms that 
are out of proportion with his age without some sort of 
antecedent injury.  In this case, Dr. C.B. felt that the 
antecedent injury occurred during the Veteran's service.  
Thus, Dr. C.B. concludes that the Veteran's records do not 
support another more likely etiology for his spine disease.  

In a subsequent opinion dated July 2008, Dr. C.B. re-
evaluated the Veteran's service and post-service treatment 
records and noted that, while the medical records discuss the 
Veteran's visits for spine problems following service, this 
history did not diminish the fact that the Veteran had spine 
injuries in service.  The physician concluded that the 
Veteran's post-service spine injuries likely 
reinjured/aggravated his service related spinal injury.  He 
further added that the Veteran would not have had spine 
problems had he not originally injured his spine in service 
because his service related injury made his spine susceptible 
to re-injury and aggravation.  

Additionally, the Veteran has submitted a third medical 
opinion from his primary physician, Dr. R.D. dated in April 
2010.  In his opinion, Dr. R.D. wrote that he has known the 
Veteran since 1996 and was familiar with his active duty 
medical history dating from August 1987 to May 1992.  He 
further wrote that he was aware of the Veteran's lower back 
injury during military service in January 1989 and his 
subsequent reinjury while still on active duty in November 
1991 as well as in February 1992.  Dr. R.D. noted the 
Veteran's post-service history of treatment for lower back 
pain at the private medical facilities in July 1993 and April 
1994, and he was aware of the Veteran's November 2005 
transforaminal lumbar interbody fusion and discectomy at the 
L5/S1 disc level.  Dr. R.D. also wrote of the fact that the 
Veteran was forced to leave his position working as a 
Physician's Assistant in Emergency Medicine, due to his 
continuing lower back pain.  

Dr. R.D. opined that the Veteran currently suffers from 
chronic low back pain secondary to a disc herniation at L5-S1 
and has degenerative changes in the spine due to his 
injuries.  Upon examining the Veteran and reviewing his 
service and post-service medical records, this physician 
concluded that it is more likely than not that "the physical 
injuries to the Veteran's lumbar spine during the Veteran's 
military service, and documented in his service medical 
record caused his current lumbar disease."  

The Board notes that the Veteran has submitted three positive 
opinions from two private physicians in support of his claim.  
The December 2007 VA examiner opined that it was less likely 
than not that the Veteran's low back disorder was related to 
service.  As with all types of evidence, it is the Board's 
responsibility to weigh the conflicting medical evidence to 
reach a conclusion as to the ultimate grant of service 
connection.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board may favor the opinion of one competent 
medical expert over another if its statement of reasons and 
bases is adequate to support that decision.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  That is to say, the 
Board decides, in the first instance, which of the competing 
medical opinions or examination reports is more probative of 
the medical question.  

To that end, the Board places more weight on the April 2010 
private opinion by Dr. R.D., as well as the April and July 
2008 private opinions by Dr. C.B.  The Board notes that all 
three private opinions were issued by licensed physicians 
while the December 2007 VA examination was conducted by a 
nurse practitioner.  With respect to the private opinions, 
both physicians indicated that they had thoroughly reviewed 
the Veteran's claims file, including his service treatment 
records and post-service treatment records.  In particular, 
Dr. R.D. is the Veteran's primary physician, has regularly 
treated the Veteran for the past fourteen years and indicates 
a personal knowledge of the Veteran having suffered chronic 
lower back pain dating back to 1996.  This provides some 
evidence of continual low back pain, as opposed to the 
December 2007 VA examiner's opinion wherein she states that 
an eleven year time span had passed with no objective medical 
evidence to show that the Veteran was treated for his lower 
back.  

In addition, Dr. C.B.'s opinions encompass a detailed review 
of the Veteran's treatment records both during and after 
service and an extensive rationale underlying his opinion is 
provided, which includes references to medical literature in 
support of his reasoning.  

In a claim for VA benefits, "a Veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  Gilbert, 1 Vet. 
App. at 54.  Entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine, when the evidence is in "relative equipoise, 
the law dictates that the Veteran prevails."  Id.  

Given that there are three medical opinions in this case 
favorable to the claim, the Board concludes that a remand is 
not necessary here to obtain another medical opinion to 
decide the claim as the medical opinions of record are 
sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting 
that, because it is not permissible for VA to undertake 
additional development to obtain evidence against an 
appellant's case, VA must provide an adequate statement of 
reasons or bases for its decision to pursue such development 
where such development could be reasonably construed as 
obtaining additional evidence for that purpose).  Thus, in 
light of the positive April 2008, July 2008 and April 2010 
private opinions, the Board finds that there is at least an 
approximate balance of positive and negative evidence in this 
case regarding the issue of whether the Veteran's current 
disability is related to his in-service back injury.  

Therefore, the Board resolves reasonable doubt in favor of 
the Veteran and finds sufficient evidence to warrant service 
connection for low back disorder.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for low back disorder 
characterized as disc herniation at L5-S1 and degenerative 
changes is granted.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


